                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 MICHAEL HUNTER,

               Plaintiff,                                    Case No.: 18-C-1500

       v.

 MICHAEL MEISNER, et al.,

              Defendants.


                               NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that the undersigned attorney, Nathaniel Cade, Jr.,

appears as counsel for Plaintiff Michael Hunter. Please send all papers, pleadings and

other documents served subsequent to this date, including all ECF filings, to the

undersigned attorney.

      Dated this 7th day of March, 2020.

                                              CADE LAW GROUP LLC

                                              By: s/Nathaniel Cade, Jr.
                                                   Nathaniel Cade, Jr.
                                                   P.O. Box 170887
                                                   Milwaukee, WI 53217
                                                  (414) 255-3802 (phone)
                                                  (414) 255-3804 (fax)
                                                  nate@cade-law.com

                                              Attorneys for Plaintiff




      Case 2:18-cv-01500-PP-WED Filed 03/07/20 Page 1 of 1 Document 16
